Name: Council Regulation (EEC) No 1722/87 of 16 June 1987 opening and providing for the administration of Community tariff quotas for certain fishery products
 Type: Regulation
 Subject Matter: tariff policy;  fisheries
 Date Published: nan

 23 . 6. 87 Official Journal of the European Communities No L 163/5 COUNCIL REGULATION (EEC) No 1722/87 of 16 June 1987 opening and providing for the administration of Community tariff quotas for certain fishery products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation presented by the Commission, quotas have been used up ; whereas, however, since the quotas are to cover requirements which cannot be deter ­ mined with sufficient accuracy, they should not be allo ­ cated among the Member States, without prejudice to the drawing against the quota volumes of such quantities as they may need, under the conditions and according to a procedure to be determined ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accor ­ dingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and joindy represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of shares allocated to that ecnomic union may be carried out by any one of its members, whereas Community supplies of cod, saithe, haddock, fresh or frozen, whole or in fillets, cod and fillets of cod, salted or dried, squid of the Illex spp. and Todarodes sagittatus species, shrimps and prawns of the Pandalus borealis species and certain molluscs and fillets of pike currently depend, to a significant degree, on imports from third countries ; whereas it is in the Community's interest to suspend partially or totally the Common Customs Tariff duty for the products in question, within Commu ­ nity tariff quotas of an appropriate volume ; whereas, in order not to jeopardize the fishery development prospects in respect of these products in the Community and to ensure an adequate supply to satisfy user industries, it is advisable to open these quotas for the period until 31 December 1987 ; HAS ADOPTED THIS REGULATION : Article 1 1 . Until 31 December 1987, the Common Customs Tariff duty for the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas indicated for each product : Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the Order No CCT heading No Description Amount of tariff quota (tonnes) Rate of duty (%) 03.01 Fish, fresh (live or dead), chilled or frozen : A. Freshwater fish : IV. Other : ex b) Other : 09.2751  Flesh and fillets of pike, frozen, intended for processing (') B. Saltwater fish : I. Whole, headless or in pieces : 820 0 09.2753 ex h) Cod (Gadus morhua, Boreogadus saida, Gadus ogac), intended for processing (') 57 000 3,7 09.2755 II ex ij) Saithe (Pollachius virens), intended for processing (') 5 000 3,7 09.2757 ex k) Haddock (Melanogrammus aeglefinus), intended for proces ­ sing (') 8 000 3,7 (') A check shall be made by applying the relevant Community provisions to ensure that the products are used for the specific purpose indicated. No L 163/6 Official Journal of the European Communities 23 . 6. 87 Order No CCT heading No Description Amount of tariff quota (tonnes) Rate of duty (%) \ II . Fillets : b) Frozen : 09.2759 ex 1 . Of cod (gadus morhua, Boreogadus saida, Gadus ogac), intended for processing (') 10 000 0 09.2761 ex 2. Of saithe (Pollachius virens), intended for processing (') 10 000 0 09.2763 03.02 ex 3. Of haddock (Melangogrammus aeglefinus), intend for processing (') Fish , dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process : I. Whole, headless or in pieces : ex b) Cod (Gadus morhua, Boreogadus saida, Gadus ogac) : 6 000 0 09.2765 Il  salted, not dried 40 000 5 09.2767  dried, not salted II . Fillets : ex a) Of cod (Gadus morhua, Boreogadus saida, Gadus ogac) : 1 000 10 09.2769  dried, whether or not salted ex d) Other : 250 " 10 09.2771 03.03  saithe (Polacchiiis virens), salted Crustaceans and molluscs, whether in shell or not, fresh (live or dead), chilled, frozen, salted, in brine or dried ; crustaceans, in shell , simply boiled in water : A. Crustaceans : IV. Shrimps and prawns : ex a) Prawns and shrimps of the Pandalidae family 4 000 5 09.2773  Prawns and shrimps of the species Pandalus borealis ; intended for processing (  ) B. Molluscs : IV. Other : a) Frozen : 1 . Squid : 1 500 \ 0 09.2775 ex bb)Todarodes sagittatus bodies, intended for proces ­ sing (') ex cc) Illex spp. bodies , intended for processing (') [ 19 000 0 09.2777 ex 5. Striped venus and other species of the family Veneridae, intended for processing (') 10 000 0 (') A check shall be made by applying the relevant Community provisions to ensure that the products are used for the specific purpose indicated. product under consideration or the category of the products concerned. 2. Within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions in the 1985 Act of Accession . 4. Should an importer give notification of imminent importation of the products into a Member State and request that the imports be covered by one of the quotas, the Member State cc icerned shall , by notifying the Commission, draw an amount corresponding to its requi ­ rements to the extent that the available balance of the reserve so permits. 3 . Imports of the products in question shall not be covered by the quotas referred to in paragraph 1 unless the free-at-frontier price , which is determined by the Member States in accordance with Article 21 of Regula ­ tion (EEC) No 3796/81 , is at least equal to the reference price fixed, or to be fixed, by the Community for the 23. 6. 87 Official Journal of the European Communities No L 163/7 5. The shares drawn pursuant to paragraph 4 shall be valid until the end of the quota period. Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (4) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quotas. 2. Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the available balance of the quota volumes so permits. 3 . Member States shall charge imports of the products concerned against their drawings as and when the products are entered with the customs authorities for free circulation. 4. The extent to which the quotas have been used up shall be determined on the basis of the imports charges as laid down in paragraph 3 . Article 3 If the Commission so requests, the Member States shall notify it of the imports of the products concerned actually charged against the quotas. Article 4 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply :  from 1 May 1987 for the quota indicated in Article 1 under Order No 09.2765,  from the date of entry into force of this Regulation for the other quotas. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 June 1987. For the Council The President P. DE KEERSMAEKER